t c memo united_states tax_court carlos alamo petitioner v commissioner of internal revenue respondent docket no 24174-13l filed date p did not file his income_tax return r prepared a return and assessed the tax and additions to tax computed by him to be due from p to collect r filed a federal_tax_lien p requested a cdp hearing at the conclusion of which r issued a notice_of_determination p petitioned this court for review the case was remanded to r for further consideration r conducted a supplemental cdp hearing and issued a supplemental notice_of_determination held r mailed a notice_of_deficiency to p held further p did not properly raise the issue of his underlying tax_liability during the cdp hearing held further r did not abuse his discretion in sustaining the filing of the federal_tax_lien for the taxable_year carlos alamo pro_se david baudilio mora paul cooperman feinberg and gordon p sanz for respondent memorandum opinion laro judge in this collection_due_process cdp case petitioner seeks review under sec_6320 and sec_6330 of respondent’s determination sustaining a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl with respect to his federal_income_tax liability for the taxable_year the case was submitted fully stipulated under rule we must decide three issues in this case the first is whether respondent properly issued a notice_of_deficiency to petitioner we hold that he did the second is whether petitioner properly raised the issue of his underlying tax_liability during the cdp hearing we find that he did not the third is whether the internal_revenue_service irs office of appeals settlement officer so who conducted petitioner’s initial and supplemental cdp hearings abused her discretion in 1unless otherwise indicated section references are to the internal_revenue_code code in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure sustaining the filing of the federal_tax_lien for the taxable_year we find that she did not i overview background the parties submitted this case fully stipulated under rule the stipulations of fact and the facts drawn from stipulated exhibits are incorporated herein petitioner is a resident of texas this case is appealable to the court_of_appeals for the fifth circuit absent stipulation of the parties to the contrary ii petitioner’s tax compliance for the taxable_year with respect to petitioner’s taxable_year respondent received a form 1099-div dividends and distributions and forms 1099-b proceeds from broker and barter_exchange transactions from td ameritrade clearing inc respondent also received a form 1099-int interest_income from zone collision center llc and forms 1099-misc miscellaneous income from pcs acquisition sub llc and gilbarco inc petitioner for the taxable_year made two estimated_tax payments of dollar_figure each on april and date respondent’s account transcript for petitioner for that year shows that pursuant to an extension of time to file his income_tax return was due on date he never filed a return indeed petitioner has not filed a tax_return for any of the taxable years through iii respondent’s determination and assessment of petitioner’s tax_liability using the information provided in the forms respondent on date prepared a substitute for return for petitioner’s taxable_year respondent generated a letter proposed individual income_tax assessment dated that same day computing net tax due of dollar_figure dollar_figure minus dollar_figure for estimated_tax payments made total interest of dollar_figure a failure-to-file addition_to_tax of dollar_figure a failure-to-pay addition_to_tax of dollar_figure and a dollar_figure addition_to_tax for failure to pay estimated income_tax the letter advised petitioner that if he did not file his tax_return within days respondent would assess the amounts shown the record does not indicate whether the letter was mailed to petitioner the only relevant entry in respondent’s account transcript for petitioner’s taxable_year indicates that respondent prepared the substitute for return on date the discrepancy in the dates remains unexplained 2respondent’s automated substitute for return asfr taxpayer delinquency investigation tdi record for petitioner shows that the letter package was created on date according to respondent’s asfr tdi record for petitioner and the account transcript for petitioner’s taxable_year a statutory_notice_of_deficiency was issued on date there is no photocopy of the actual notice_of_deficiency purportedly sent to petitioner in the record before this court there are two reprints of the notice one reprinted on date and the other on date the reprints are identical in almost all respects they are dated date and show a deficiency of dollar_figure along with a sec_6651 failure-to-file addition_to_tax of dollar_figure a sec_6651 failure-to-pay addition_to_tax of dollar_figure and a sec_6654 addition_to_tax of dollar_figure for failure to pay estimated income_tax the reprints show petitioner’s present address and a tracking number at the top of the first page which reads the tracking number on the date reprint has been underlined by hand and the following tracking number is handwritten above it respondent has provided a u s postal service usps form_3877 indicating that a document was sent to petitioner by certified mail from the irs’ detroit michigan computing center with a tracking number of and postage of dollar_figure the form bears a detroit michigan usps postmark dated date there is no usps tracking information available for any of these numbers respondent’s asfr tdi record shows that the notice_of_deficiency was returned to respondent on date as unclaimed or refused petitioner did not petition this court for redetermination of any amounts indicated in the notice_of_deficiency on date respondent closed the tax_determination on date respondent assessed tax due of dollar_figure a failure-to-file addition_to_tax of dollar_figure a failure-to-pay addition_to_tax of dollar_figure an addition_to_tax of dollar_figure for failure to pay estimated income_tax and interest of dollar_figure and according to the account transcript for petitioner’s taxable_year issued a corresponding notice to petitioner iv respondent’s efforts to collect the tax assessed a final notice_of_intent_to_levy petitioner did not pay the assessed liability on date respondent issued a letter final notice notice_of_intent_to_levy and notice of your right to a hearing fnil the fnil showed that petitioner owed dollar_figure and informed him of his right to request a cdp hearing with the irs office of appeals within days of the fnil’s date the fnil was mailed in an envelope addressed to petitioner at his present address the same address as that indicated on the reprinted notices of deficiency was postmarked date and bore the tracking number the envelope was returned to respondent unclaimed on date petitioner has not contested the fnil in this case and we need address it no further b_notice of federal_tax_lien filing on date a lien was placed on petitioner’s assets because of the balance owed on his account on date respondent issued the nftl to petitioner the nftl indicated that the amount of the lien was dollar_figure and informed petitioner of his right to request a cdp hearing by date to appeal the collection action and discuss payment method options the nftl was addressed to petitioner at his current address and was sent by certified mail petitioner timely submitted a form request for a collection_due_process or equivalent_hearing signed and dated by him on date respondent received the form on date petitioner checked the box on the form indicating that he was challenging the nftl and requested withdrawal of the lien he also requested a face-to-face cdp hearing the audio of which he would record petitioner proposed to discuss at the hearing whether respondent followed proper procedures his belief that he is not liable for the assessed tax his belief that he should not be held liable for any penalties a challenge to the underlying liability which he claimed he did not have the chance to contest earlier and collection alternatives the return address on the envelope in which the form arrived was petitioner’s current address c collection_due_process_hearing petitioner’s case was assigned to irs office of appeals so liana a white in houston texas in her initial review on date so white surveyed the matter and determined that petitioner did not qualify for a face-to-face hearing because he was not current with his federal tax_return filings on date so white sent a letter to petitioner scheduling a telephone conference call with him for date to discuss his case the letter informed petitioner that the irs office of appeals could consider the underlying tax_liability but only if he did not otherwise have an opportunity to dispute it with the office of appeals or did not receive a statutory_notice_of_deficiency the letter further notified him that for so white to consider alternative collection methods petitioner should submit before the conference a form 433-a collection information statement for wage earners and self-employed individuals and certain supporting documentation along with signed tax returns for the and taxable years and proof of estimated_tax payments for the taxable_year and the first quarter of the letter also explained that so white did not recall having any prior involvement with petitioner’s tax periods at issue and that the cdp hearing would determine whether respondent met all the requirements of any applicable law or administrative procedure petitioner responded to so white by letter dated date reiterating his request for a face-to-face hearing and noting that the scheduled date telephone call was not convenient for him he also stated that he did not receive a deficiency_notice for the taxable_year and did not have a previous opportunity to challenge the tax_liability petitioner went on although i am challenging the liability of the tax if i do owe the alleged tax and you can provide substantial proof that i do i would be more than happy to discuss collection alternatives such as installment payments and or offer and compromise petitioner declined to provide the information requested by so white because he believed each tax_year to be separate from the others and wanted to concentrate on alone petitioner did not call so white at the scheduled time by letter dated date so white explained that petitioner was not entitled to a face-to-face hearing because he was not in compliance with his filing obligations so white reiterated her request that petitioner provide the form 433-a and supporting documentation as well as any delinquent or corrected tax returns by date so white received petitioner’s date letter on date by letter dated date petitioner repeated his request for a face-to- face hearing he also requested a copy of the documents that respondent used to arrive at the numbers on which the tax_assessment was based in a letter dated date so white informed petitioner that that letter was his final opportunity to challenge his liability for the taxable_year she again requested that he provide the delinquent tax returns and informed him that it was his last opportunity to request a collection alternative so white reiterated that because of petitioner’s nonfiling and failure to submit financial information she could not grant him a face-to-face hearing she also noted that she was available by phone to discuss petitioner’s case she offered to process a corrected individual_income_tax_return if petitioner disagreed with the amount owed so white then included the following text in bold type please send the delinquent individual income_tax returns for and if you do not agree with the figures for please submit a corrected return i have ordered the tax_return for to verify that a notice_of_deficiency was issued to you at your current address i show this is a good address for you in when the notice_of_deficiency was sent to you per the services records please provide the form 433-a with all supporting documentation by the compliance function followed all legal and procedural requirements regarding the filing of the notice_of_federal_tax_lien therefore if i do not receive the requested information by i will have no other choice but to issue you a determination_letter sustaining the lien filing so white concluded by stating that respondent had computed petitioner’s tax owed from amounts reported to respondent on forms 1099-b and misc by letter dated date petitioner restated his request for a face-to- face hearing he also noted that he did not receive a statutory_notice_of_deficiency for the taxable_year and did not have an opportunity to challenge the tax_liability petitioner again requested that so white provide him with substantial proof of his underlying tax_liability on date so white noted in respondent’s case activity record that petitioner had failed to submit financial information and delinquent or corrected tax returns although she could not obtain a copy of the notice_of_deficiency she observed that transcripts showed that it was sent she added that petitioner was given the opportunity to provide corrected returns and failed to do so and that it appeared to her that he picks and chooses what he will accept since the l the fnil went unclaimed to his address of record but received the the nftl and filed a request for a cdp hearing v notice_of_determination on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the lien filing respondent determined that all legal and procedural requirements had been met regarding the nftl respondent also determined that so white had had no prior involvement with the tax period involved respondent noted that petitioner had challenged his underlying tax_liability for the taxable_year by stating that he had not received the notice_of_deficiency respondent observed that petitioner’s address of record for was the same as his current address at which he had received mail from respondent although some mail had been returned unclaimed from there respondent’s impression was that petitioner was selective about which pieces of mail he wished to receive from respondent respondent added that petitioner was shown in the irs records to have been at the same address since and that the account transcript for petitioner’s taxable_year shows that the notice_of_deficiency was issued on date although petitioner raised the issue of abatement of additions to tax because he did not submit the information requested by so white respondent stated so white could not address the issue respondent concluded that petitioner did not qualify to have the lien withdrawn or released and that no other challenges were made to the underlying tax_liability respondent determined that petitioner was not eligible for collection alternatives because of his failure to comply with filing_requirements and to submit financial information finally respondent determined that the lien filing balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that the collection action be no more intrusive than necessary petitioner had days to file a petition contesting respondent’s determination see sec_6330 the court received petitioner’s petition on date because the envelope in which it was mailed bore a usps postmark dated date the petition is treated as timely filed see sec_7502 sec_301_7502-1 proced admin regs vi remand to the irs office of appeals on date respondent moved to remand this case to the office of appeals to allow the so to supplement the administrative file to verify that the notice_of_deficiency was issued properly by respondent and to allow petitioner an additional opportunity to submit an amended_return for the taxable_year or a statement of his position on the amount of his income_tax_liability for that year on date this court granted respondent’s unopposed motion and remanded the case to the office of appeals to allow it to further consider and verify the underlying liability and the mailing of notices by letter dated date so white informed petitioner that the office of appeals had scheduled a face-to-face supplemental cdp hearing on date the letter notified petitioner that records showed that he had been provided with a copy of the deficiency_notice and supporting documentation and that he should be prepared at the face-to-face hearing to provide documentation to support any income and expenses in dispute or not previously considered so white requested that petitioner provide these documents to the office of appeals by date so white encouraged petitioner to prepare an income_tax return and applicable schedules for the taxable_year she indicated that the discussion of collection alternatives would be predicated upon petitioner’s compliance with income_tax return filing_requirements including submitting tax returns for the through taxable years when petitioner did not respond to so white’s letter she performed an internet search and found a telephone number for him she called him on date to advise him about the scheduled face-to-face hearing during the telephone call petitioner told so white that he was not aware of the hearing and had been hospitalized for days petitioner informed so white that he would not commit to a rescheduled hearing date and requested a letter with a date and time accordingly by letter dated date so white rescheduled the hearing for date and reiterated that petitioner should be prepared to provide documentation to support any income and expenses in dispute or not previously considered by letter dated date and sent to the office of appeals by facsimile on the following day petitioner explained his delay in responding to so white was by reason of his own hospitalization followed by family medical emergencies and bereavement he requested that so white continue investigating the irs records and mail him the results of the investigation petitioner expressed his belief that a face-to-face hearing would not be productive until he received proof that the irs had created the notice_of_deficiency and mailed it to him petitioner did not appear for the scheduled supplemental cdp hearing on date by letter dated date so white informed him that the deficiency_notice was provided to him by respondent’s counsel but that she was sending another copy of the documents he had requested so white rescheduled the face-to-face supplemental cdp hearing to date and requested that petitioner provide by date documentation supporting any income and expenses in dispute and not previously considered by letter dated date petitioner refused to appear for the rescheduled hearing stating that when he received the copy of the deficiency_notice that so white mailed with her previous letter it was the first time he had seen the document petitioner reiterated his belief that the irs had never created the notice or mailed it to him he further asserted that the copies of the notice that so white provided to him were incomplete and had been saved on the government’s computers and never actually printed he noted that the usps did not show any tracking information for the tracking number indicated on the reprinted notice_of_deficiency accordingly because of his belief that the irs never created or sent him a deficiency_notice for the taxable_year petitioner requested abatement of tax and additions to tax without a face-to-face hearing on date respondent issued a supplemental notice_of_determination concerning collection action s under sec_6320 and or sustaining the lien filing respondent determined that all legal and procedural requirements had been met regarding the nftl respondent noted that the office of appeals believed it had satisfactorily supplemented the administrative file with verification that a statutory_notice_of_deficiency was properly issued by the irs respondent also observed that the office of appeals afforded petitioner three separate opportunities to submit documentation concerning the underlying tax_liability but that petitioner declined to participate or provide any information that 3deborah l ross an irs office of appeals team manager contacted the usps on date and was informed that tracking numbers are active for days archived for up to two years and then recycled could facilitate correcting or adjusting his tax_liability because petitioner declined to provide the office of appeals with any information to dispute his underlying tax_liability during both the initial and the supplemental hearing respondent concluded that the liability was correct and the assessment too was correct and valid i overview discussion a collection of unpaid tax_liabilities the secretary has collection authority over taxes imposed by the code sec_6301 one of the tools in the government’s purview if a taxpayer liable for a tax neglects or refuses to pay it is a lien in favor of the united_states upon all property and rights to property belonging to that taxpayer sec_6321 the lien continues until the liability is satisfied or the lien becomes unenforceable by reason of lapse of time sec_6322 the lien is not valid against any purchaser security_interest holder mechanic’s_lienor or judgment lien creditor until notice of the lien has been properly filed sec_6323 a taxpayer must be notified in writing of the filing of a notice of lien under sec_6323 sec_6320 sec_6320 elaborates on those notice requirements and sec_6320 gives a taxpayer the right to a fair cdp hearing before an impartial officer of the irs office of appeals who has had no prior involvement with respect to the unpaid tax subsections c d other than paragraph b thereof e and g of sec_6330 govern the conduct of this hearing and any subsequent review sec_6320 thus the appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 the taxpayer however may not challenge the existence or amount of the underlying tax_liability unless he did not receive a statutory_notice_of_deficiency for that liability or did not otherwise have an opportunity to dispute the liability sec_6330 the appeals officer’s determination must take into account all of the above as well as whether any proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 b review of collection actions within days of a cdp determination by the irs office of appeals a taxpayer may petition this court for review of that determination sec_6330 we review the determination de novo only where the validity of the underlying tax_liability was properly at issue at the hearing 114_tc_176 otherwise where the taxpayer’s underlying liability is not properly at issue we review the government’s decision for abuse_of_discretion only id abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see eg 112_tc_19 venhuizen v commissioner tcmemo_2012_270 at ii whether respondent properly mailed a notice_of_deficiency to petitioner the threshold question in this case is one over which the parties’ dispute is the most vociferous whether respondent created and mailed to petitioner the notice_of_deficiency upon which respondent’s tax assessments and proposed collection action are based a legal background sec_6212 provides that a notice_of_deficiency must be sent by certified or registered mail to the taxpayer at his last_known_address it is sufficient that the commissioner have mailed the notice it is not necessary that the taxpayer have received it see 853_f2d_1209 5th cir if the commissioner’s assessment of a taxpayer’s income_tax_liability is not preceded by a deficiency_notice as required by sec_6213 then the assessment is invalid as is any lien based thereon 131_tc_197 moreover in such an instance the taxpayer’s opportunity in a cdp hearing to dispute the underlying tax_liability does not cure the invalid assessment 125_tc_14 the commissioner bears the burden of proving by competent and persuasive evidence that he properly mailed the notice_of_deficiency 94_tc_82 54_tc_1535 a form_3877 reflecting usps receipt represents direct documentary_evidence of the date and the fact of mailing coleman v commissioner t c pincite it also can reflect the commissioner’s compliance with established irs procedures for mailing deficiency notices id a failure to comply with the form_3877 mailing procedures is not fatal if the evidence adduced is otherwise sufficient to prove mailing id pincite see also kaebel v commissioner tcmemo_2017_37 at while not sufficient to create a presumption of official regularity the incomplete form_3877 serves as evidence that the notice_of_deficiency was mailed to the taxpayer b the parties’ arguments petitioner argues that before the commissioner can assess or collect a tax_deficiency he must send a notice_of_deficiency to the taxpayer by certified or registered mail see sec_6212 see also keado f 2d pincite2 petitioner further argues that the burden of establishing the existence of a notice_of_deficiency and the date of its mailing is upon the commissioner see 92_tc_729 aff’d 935_f2d_1282 3d cir petitioner’s position is that there are multiple inconsistencies and omissions in the evidence surrounding the deficiency notice’s mailing and that respondent cannot meet his burden_of_proof on that point petitioner points to several such purported inconsistencies there is a mismatch between the tracking numbers indicated on the reprinted notice_of_deficiency and the form_3877 the fact that the notice was purportedly created at the irs office in holtsville new york but mailed out of the detroit michigan office the reprinted notice was incomplete because it did not include a summary of the deficiency’s computation or explanation of the adjustments the form_3877 does not indicate what particular item had been mailed or the tax_year to which it related the reprinted notice_of_deficiency does not include petitioner’s name and even if the notice had been delivered to petitioner’s address petitioner could not have identified that it was directed to him and it would have been illegal for him to open it citing massie v commissioner tcmemo_1995_173 wl at aff’d 82_f3d_423 9th cir respondent maintains that petitioner’s claim that he did not receive the notice_of_deficiency is insufficient to disprove that the notice was mailed respondent admits that the form_3877 that has been entered into the record of this case lacks all the features necessary for it to be considered properly prepared for purposes of establishing a presumption of official regularity see hoyle v commissioner t c pincite because it was not signed by the usps official who received the document and was not signed by the person who issued the notice_of_deficiency cf meyer v commissioner tcmemo_2013_268 at however respondent argues the forms may be used along with other evidence to establish the deficiency notice’s timely mailing see coleman v commissioner t c pincite thus respondent points to the reprinted notice_of_deficiency and the account transcript for petitioner’s taxable_year which show the assessment of petitioner’s outstanding income_tax_liability after the date the deficiency_notice was issued cf eg portwine v commissioner tcmemo_2015_29 aff’d without published opinion 668_fedappx_838 10th cir jordan v commissioner tcmemo_2011_243 respondent also disputes the discrepancies claimed by petitioner first respondent argues that the notice_of_deficiency in the case record is a reprint of the original and the mismatch between the numbers is due to the reprinting he emphasizes that the numbers match except for their first two and last two digits second respondent argues that because the irs occasionally prepares documents in one location and for efficiency mails them from another the mismatch in cities is not significant moreover respondent points out the amount of time between the creation of the substitute for return and the deficiency notice’s date suggests that the notice could have been mailed from a location different from where it was created third respondent contends that the reprinted notice_of_deficiency includes an attachment showing how petitioner’s deficiency and additions to tax for the taxable_year were calculated fourth respondent maintains that while the form_3877 was not properly prepared in conjunction with the other evidence in the record it is sufficient to show the mailing of the deficiency_notice fifth respondent argues that petitioner’s argument about the absence of his name from the address line of the reprinted notice_of_deficiency is conjecture because petitioner did not establish that the original deficiency_notice lacked his name nor is there any evidence that respondent used a windowed envelope in mailing the notice such that the address lines on the notice would have been visible c mailing of the notice_of_deficiency notwithstanding respondent’s disorganized recordkeeping as to the tax account for petitioner for we find that respondent has carried his burden of proving that he mailed a deficiency_notice to petitioner the account transcript for petitioner’s taxable_year and respondent’s asfr tdi record both show that a statutory_notice_of_deficiency was generated on date respondent has also provided two reprints of the deficiency_notice each dated date these reprints show petitioner’s address which was his last_known_address at that time and is the address he uses presently respondent further has provided a form_3877 showing that an item was mailed to petitioner on date which is the date shown on the reprinted notice_of_deficiency and bearing a detroit michigan usps postmark dated that same day the situation with the tracking numbers of which there are three as noted in the background summary above admittedly is peculiar however the similarity of the numbers suggests that the differences are the result of carelessness or a computer error rather than a bumbling coverup on respondent’s part as petitioner seems to suggest the three tracking numbers are as follows with the identical digits aligned vertically source number reprinted deficiency notices handwritten on one of the reprints form_3877 we agree with respondent that the similarity among these numbers is not coincidental the confluence of the date of record entries and the reprinted notice_of_deficiency the close similarity of the tracking numbers and the lack of any other correspondence around the same time from respondent to petitioner suggest that the document that was mailed on date as evidenced by the form_3877 was indeed the notice_of_deficiency but there is more evidence persuading us that respondent did mail the notice_of_deficiency respondent closed the tax_determination on date and assessed the tax due and additions to tax on date the last date indicated on the reprinted deficiency_notice for petitioner to file a petition with this court was date the timing of respondent’s assessment of tax against petitioner coincides with the expiration of the 90-day window to petition this court for redetermination of the determination in the notice_of_deficiency see sec_6213 c but what is perhaps most indicative of the deficiency notice’s mailing is respondent’s asfr tdi record showing that the notice was returned to respondent on date as unclaimed or refused logic dictates that an item cannot be returned as unclaimed unless it was first mailed moreover as the case record shows petitioner’s acceptance of mail from respondent historically has been spotty for instance the fnil was returned to respondent unclaimed but the nftl on which this case is based was delivered successfully to petitioner while there is no evidence to establish any deliberate refusal of delivery of the notice_of_deficiency on petitioner’s part cf 114_tc_604 t axpayers cannot defeat actual notice by deliberately refusing delivery of statutory notices of deficiency he cannot use the fact that the notice_of_deficiency went unclaimed to later assert that the notice was never mailed to him see massie v commissioner wl at we do not think the purported inconsistencies pointed out by petitioner to be relevant or significant we have already addressed the mismatch among the tracking numbers on the reprinted deficiency_notice and the form_3877 it is not significant that the deficiency_notice listed a holtsville new york address at its top but was mailed from detroit michigan irs operations are national in scope and documents can be prepared in one location and printed in another or mailed between locations before being sent to the taxpayer petitioner’s argument about whether the notice included a statement showing how the deficiency was computed is not relevant because it has no bearing on whether the notice was mailed as to the form_3877 respondent admitted that it was not complete but taken together with all the other evidence it is sufficient to show that the notice_of_deficiency was mailed finally petitioner’s contention that the absence of his name from the reprinted notice means that it could not have been delivered to him is inapposite there is no evidence on whether the original notice included his name and whether it was mailed in an opaque envelope or one with a window considering all the evidence before us we conclude that respondent mailed a notice_of_deficiency to petitioner see coleman v commissioner t c pincite iii whether petitioner properly raised the issue of his tax_liability we have found that respondent mailed a notice_of_deficiency to petitioner and so the assessment of income_tax and additions to tax against him is valid cf hoyle v commissioner t c pincite however while it is sufficient for the commissioner to have mailed the notice_of_deficiency for the assessment to be valid sec_6330 provides an additional right to the taxpayer see freije v commissioner t c pincite characterizing sec_6330 as a measure intended to expand taxpayers’ rights in collection actions that statute allows a taxpayer to challenge the underlying liability if he did not receive any statutory_notice_of_deficiency for such tax_liability sec_6330 emphasis added see also sec_301_6330-1 q a-e2 proced admin regs receipt of a statutory_notice_of_deficiency for this purpose means receipt in time to petition the tax_court for a redetermination of the deficiency determined in the notice_of_deficiency thus under sec_6330 the receipt of the deficiency_notice not its mailing is the relevant event see eg campbell v commissioner tcmemo_2012_82 wl at respondent does not dispute that petitioner did not receive the deficiency_notice nor does he dispute that petitioner was entitled to raise the issue of his underlying tax_liability at his cdp hearing therefore respondent is deemed to have conceded these points see thiessen v commissioner 146_tc_100 i ssues and arguments not advanced on brief are considered to be abandoned and we turn to whether petitioner properly raised the issue of his tax_liability in the cdp proceedings a the parties’ arguments respondent admits that petitioner stated in his request for a cdp hearing that he does not believe that he owes the underlying tax_liability however respondent argues that petitioner is precluded from disputing the underlying tax_liability because he failed to raise properly the merits of that liability as an issue during the cdp hearing see 129_tc_107 petitioner contends that he repeatedly raised the merits of the underlying tax_liability during the cdp proceedings he emphasizes that he notified so white several times that he never received a notice_of_deficiency petitioner’s position is that his assertion to so white that he did not receive the notice is itself a challenge to the merits of the underlying liability and represents an issue at the core of the assessment’s validity petitioner further argues that it is not material whether he provided a completed return or other statement concerning his income_tax_liability for that taxable_year to so white petitioner reiterates that he believes the key issue before this court is whether respondent created and properly mailed to him a notice_of_deficiency b challenge to the underlying tax_liability we have already determined that respondent did mail a notice_of_deficiency to petitioner but it is also true that because petitioner did not receive the notice he was entitled to raise the issue of the underlying liability at his cdp hearing see sec_6330 petitioner errs however by contending that he was not required to provide a completed income_tax return or any other documentation to the irs office of appeals to contest his income_tax_liability it is insufficient for a taxpayer simply to state to the office of appeals that he is challenging the underlying tax_liability in a cdp hearing he must also present some evidence with respect to that issue sec_301_6320-1 q a-f3 proced admin regs provides in seeking tax_court review of a notice_of_determination the taxpayer can only ask the court to consider an issue including a challenge to the underlying tax_liability that was properly raised in the taxpayer’s cdp hearing an issue is not properly raised if the taxpayer fails to request consideration of the issue by appeals or if consideration is requested but the taxpayer fails to present to appeals any evidence with respect to that issue after being given a reasonable opportunity to present such evidence see also sec_301_6330-1 q a-f3 proced admin regs the record in this case shows that petitioner was given multiple opportunities to provide evidence of what he believed to be his correct_tax liability and refused in the original cdp proceedings so white made several written requests to petitioner for a form 433-a financial documentation and a corrected income_tax return all to no avail in the supplemental cdp proceedings so white requested thrice that petitioner submit documentation concerning his underlying tax_liability again to no avail and in both cdp proceedings so white scheduled and rescheduled multiple telephone conference calls and face-to-face meetings with petitioner in all of which the latter refused to participate so white afforded petitioner a more than reasonable opportunity to present evidence relating to his underlying tax_liability a taxpayer may not claim to challenge the underlying tax_liability in a cdp hearing and then refuse to cooperate with the office of appeals in attempting to establish that liability in previous cases we have found against taxpayers where they stated that they were challenging the underlying tax_liability in a cdp hearing but failed to provide to the office of appeals any evidence on that issue see eg snodgrass v commissioner tcmemo_2016_235 stevenson v commissioner tcmemo_2013_284 in short intransigence has no reward we agree with respondent that petitioner did not properly raise the issue of his underlying tax_liability for the taxable_year during either his original or his supplemental cdp hearing iv whether the so abused her discretion because petitioner’s underlying tax_liability is not properly at issue we review respondent’s decision for abuse_of_discretion only see goza v commissioner t c pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see eg woodral v commissioner t c pincite venhuizen v commissioner at in a cdp hearing the so must properly verify that the requirements of any applicable law or administrative procedure were met consider all relevant issues raised by the taxpayer and consider whether the proposed collection action balanced the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that the action be no more intrusive than necessary sec_6330 we find that so white did all of these things and thus did not abuse her discretion in sustaining the federal_tax_lien filing for the taxable_year a the parties’ arguments petitioner asserts that so white’s determination that the requirements of any applicable law or administrative procedure had been met in his case rested on erroneous findings_of_fact petitioner argues that the copy of the deficiency_notice provided by the government does not include his name and is incomplete because it does not show how the deficiency was computed nor does it include an explanation of the adjustments petitioner also points out the discrepancy among the tracking numbers in respondent’s records thus petitioner would have us hold that so white abused her discretion in neglecting to verify the valid issuance of a notice_of_deficiency and its proper mailing petitioner maintains that so white should not have concluded that a valid deficiency_notice was sent to him and thus should have determined not to proceed with the collection action respondent maintains that so white did not abuse her discretion first respondent argues that so white verified that a valid notice_of_deficiency was sent to petitioner at his last_known_address see hoyle v commissioner t c pincite by reviewing the notice_of_deficiency the account transcript for petitioner’s taxable_year and the copy of the form_3877 second respondent asserts that so white’s denial of a face-to-face hearing during the original cdp proceedings was not an abuse_of_discretion because petitioner refused to provide any requested information respondent adds that so white did offer a face-to-face hearing during the supplemental cdp proceedings ultimately respondent contends it was not an abuse_of_discretion for so white to uphold the proposed collection action because petitioner did not participate in the cdp hearing and did not provide any requested financial information b abuse_of_discretion we agree with respondent that there was no abuse_of_discretion in sustaining the federal_tax_lien filing for the taxable_year respondent’s case activity record shows that so white documented her review of petitioner’s case and her correspondence and conversation with petitioner the evidence and the notice_of_determination itself demonstrate that so white properly verified that the requirements of any applicable law or administrative procedure were met considered all relevant issues raised by petitioner and considered whether the proposed collection action balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that the action be no more intrusive than necessary see sec_6330 while so white’s review of the deficiency_notice during the initial cdp hearing may have been deficient any possible defect was remediated upon remand from this court during the supplemental cdp hearing so white relied on multiple items of evidence in respondent’s records to establish that the notice_of_deficiency was mailed she reviewed the same evidence as we did when we found that respondent mailed the deficiency_notice we also are not persuaded by petitioner’s arguments that the absence of his name from the reprinted notice_of_deficiency makes it invalid as does the absence of computations of the deficiency and an explanation of the adjustments the reprinted notice_of_deficiency is a computer-generated copy not a photocopy of the original notice at any rate the form_3877 the tracking number on which we have found correlates with that on the notice_of_deficiency does include petitioner’s correct name and address further we cannot accept petitioner’s argument that the notice_of_deficiency was mailed in an envelope with a window for the address as opposed to a fully opaque envelope there is no evidence in the record about the types of envelope in which respondent mails notices and surely petitioner could not claim to have specific knowledge that the notice_of_deficiency for the taxable_year was placed in a windowed envelope because that would discredit his position that he never received the notice as far as the absence of deficiency computations and an explanation of adjustments made the reprinted deficiency_notice indeed does not include these although we note that it includes the following line the enclosed statement shows how we figured the deficiency the record before us includes a copy of the proposed individual income_tax assessment dated date which does explain respondent’s computations of petitioner’s income_tax deficiency and additions to tax the record does not show whether this document was mailed to petitioner however because it was entered into the record in this case before it was remanded petitioner did have actual notice at the supplemental cdp hearing of respondent’s computation of his tax_liability even if the notice_of_deficiency had been mailed without an explanation of respondent’s computation of petitioner’s deficiency and additions to tax this does not invalidate it sec_7522 requires that a deficiency_notice describe the basis for and identify the amounts if any of the tax due interest additional_amounts additions to tax and assessable_penalties included in such notice however a n inadequate description shall not invalidate such notice sec_7522 this court has held that a deficiency_notice is valid if it objectively places a reasonable taxpayer on notice that the government has determined a deficiency in tax for a particular year and amount dees v commissioner t c ___ ___ slip op pincite date the reprinted notice_of_deficiency clearly does this and thus the potential absence of explanatory computations does not invalidate it furthermore there generally is no abuse_of_discretion in an so’s refusal to grant a face-to-face hearing during cdp proceedings where the taxpayer fails to provide requested financial information and delinquent tax returns see eg klingenberg v commissioner tcmemo_2012_292 at aff’d without published opinion 670_fedappx_510 9th cir because cdp hearings are informal administrative proceedings they have no particular format and may be face-to-face or conducted by written or oral communication between an appeals officer and the taxpayer sec_301_6330-1 q a-d6 proced admin regs regardless because so white did offer petitioner several opportunities for a face-to-face hearing in the supplemental cdp proceedings there is no colorable claim that she abused her discretion in this respect there also was no abuse_of_discretion in respondent’s determination that petitioner is not entitled to a collection alternative because petitioner did not provide a completed form 433-a or supporting financial information nor was he in compliance with federal tax laws having not filed income_tax returns for the through taxable years see eg coleman v commissioner t c memo wl at this court has consistently held as have other courts that a determination that a taxpayer is not entitled to a collection alternative does not constitute an abuse_of_discretion if the taxpayer did not provide financial information during the administrative hearing and was not currently in compliance with federal tax laws ie had not filed all required tax returns aff’d 420_fedappx_663 8th cir see also sec_301_6330-1 q a-d8 proced admin regs t he irs does not consider offers to compromise from taxpayers who have not filed required returns or have not made certain required deposits of tax on the basis of the record in this case we can find no defect in respondent’s determination to sustain the filing of the federal_tax_lien so white and the irs office of appeals did not act arbitrarily capriciously or without sound basis in fact or law see woodral v commissioner t c pincite petitioner refused to cooperate with so white who offered him multiple opportunities to provide the requested information and have a face-to-face hearing a taxpayer may not refuse to deal with the irs office of appeals in a cdp proceeding and then argue that it abused its discretion in issuing an unfavorable determination accordingly we conclude that respondent did not abuse his discretion in upholding the lien filing v conclusion we have determined that respondent properly mailed a notice_of_deficiency to petitioner we also found that petitioner failed to properly raise the issue of his underlying tax_liability during the cdp hearing and finally we concluded that the irs office of appeals did not abuse its discretion in sustaining the filing of the federal_tax_lien for the taxable_year if petitioner believes that he does not owe the tax assessed by respondent and is able and willing to provide competent evidence to that effect he may pay the full amount assessed and submit a claim_for_refund_or_credit sec_6402 sec_6511 357_us_63 if the claim is denied then petitioner may sue for refund sec_7422 sec_6532 in federal district_court or the u s court of federal claims u s c sec_1346 sec_1491 we have considered all of the parties’ arguments and to the extent not discussed above conclude that those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
